Name: Council Regulation (EC) No 1508/98 of 13 July 1998 amending Regulation (EC) No 2398/97 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Egypt, India and Pakistan
 Type: Regulation
 Subject Matter: trade;  Africa;  Asia and Oceania;  competition;  leather and textile industries
 Date Published: nan

 Avis juridique important|31998R1508Council Regulation (EC) No 1508/98 of 13 July 1998 amending Regulation (EC) No 2398/97 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Egypt, India and Pakistan Official Journal L 200 , 16/07/1998 P. 0009 - 0010COUNCIL REGULATION (EC) No 1508/98 of 13 July 1998 amending Regulation (EC) No 2398/97 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Egypt, India and PakistanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1),Having regard to Article 3 of Council Regulation (EC) No 2398/97 of 28 November 1997 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Egypt, India and Pakistan (2),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 2398/97 the Council imposed a definitive anti-dumping duty on imports into the Community of cotton-type bed linen falling within CN codes ex 6302 21 00, ex 6302 22 90, ex 6302 31 10, ex 6302 31 90 and ex 6302 32 90 originating inter alia in India. Sampling was applied to Indian exporting producers and individual duty rates ranging from 2,6 to 24,7 % were imposed on the companies in the sample, while other cooperating companies not included in the sample were attributed a weighted average duty rate of 11,6 %. A duty rate of 24,7 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation.(2) Article 3 of Regulation (EC) No 2398/97 stipulates that where any exporting producer provides sufficient evidence that:- it did not export to the Community the products described in Article 1(1) of that Regulation during the investigation period (1 July 1995 to 30 June 1996),- it is not related to any of the exporters or producers in the exporting country which are subject to the anti-dumping measures imposed by that Regulation,- it has actually exported to the Community the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community,then Article 1(3) of that Regulation can be amended by granting that exporting producer the duty rate applicable to cooperating producers which were not included in the sample, i.e. 11,6 %.B. NEW EXPORTING PRODUCERS' REQUESTS (3) Seven new Indian exporting producers, after having applied not to be treated differently from the companies which cooperated in the original investigation but were not included in the sample, have provided, on request, evidence showing that they meet the requirements set out in Article 3 of Regulation (EC) No 2398/97. The evidence provided by these applicant companies is considered sufficient to allow that Regulation to be amended by adding these seven new exporting producers to Annex I thereto. Annex I specifies the Indian exporting producers which are subject to the weighted average duty rate of 11,6 %,HAS ADOPTED THIS REGULATION:Article 1 Article 1 of Regulation (EC) No 2398/97 is hereby amended as follows:the following companies shall be added to the list of exporting producers in Annex I mentioned in Article 1(3) of that Regulation:INDIA- Aditya International, Mumbai (Bombay),- Chevron Garments (P) Limited, Coimbatore,- Euro Pacific Textiles, Mumbai (Bombay),- Lalit & Co., Mumbai (Bombay),- Radiant Exports, New Delhi,- Redial Exim Pvt. Ltd, Mumbai (Bombay),- Shades of India Pvt. Ltd, New Delhi.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18).(2) OJ L 332, 4. 12. 1997, p. 1.